Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
 
Response to Amendment/Arguments

This action is in response to amendment filed on 8/16/2022, which has been entered.

Claims 2, 4 and 18-21 have been added; currently claims 1, 3 and 5-17 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

Applicant’s arguments, see pages 9-10 of the 8/16/2022-filed RCE, are directed to new limitations and are addressed in the updated rejections below.

Claim Objections

Claim 11 is objected to because of the following informalities:
Claim 11, line 2: “the” at the end is redundant

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa et al. (US 2014/0362188) and Sakurai et al. (US 2012/0140040).

Regarding claim 1 (and similarly claim 17), Yokokawa discloses one or more processors [Fig. 2] configured to: 
acquire a first image (and an optical parameter of a camera which captures the first image), the first image including an object,
generate a second image from the first image, the second image including a color image,
[Figs. 1, 3, 4 and paragraphs 28 (“The information processing device 10 identifies position information of subjects in a three-dimensional space including the image plane and the position in the depth direction…detects the image of a desired object from at least one of the stereo images based on shape, color, feature”), 41 (“…image acquirer 46 that acquires stereo images from the imaging device 12”), 55 (“FIG. 4 shows…a shot image…obtained…by the imaging device 12”).  Note that the pair of stereo images, which are color images per paragraph 28, are considered a first image and one of the pair, such as the one used to detect the desired object using color, is consider the second image.  Note further that acquiring camera parameter is taught by Sakurai, see the analysis below]
generate a third image from the first image, the third image including depth information of each pixel in the first image,
[Fig. 3 and paragraphs 41 (“…image acquirer 46 that acquires stereo images”), 45 (“…The depth image acquirer 52 uses stereo images to generate a depth image representing the distribution of the position in the depth direction about subjects existing in the field of view”).  Note that the depth image, generated from the stereo images (i.e., the first image) is considered the third images, respectively]
generate a fourth image from the second image and the third image, the fourth image indicating the object,
[Fig. 3 and paragraphs 28 (“…using stereo images. Furthermore…device 10 detects the image of a desired object from at least one of the stereo images based on…color”), 47 (“…The first object detector 55a detects the image of a predetermined object in a…depth image”).  Note that the object image determined from one of the stereo image using color as well as from the depth image is considered the fourth image]
generate a fifth image from the second image and the fourth image, the fifth image indicating a partial region of the object
[Figs. 3, 8 and paragraph 71 (“…in the depth image 90, an image 92 of a sofa and an image 94 of two users as subjects are represented as rough regions according to the position in the depth direction”).  Note that either of the sofa or the two users in Fig. 8 is considered a partial region of the objects comprising the sofa and the two users]

	Yokokawa does not expressly disclose the following, which are taught by Sakurai:
(also acquire) an optical parameter;
[Fig. 7 and paragraphs 108 (“…a size of imaging elements (sensor size), distance to the subject, a focal length of a lens…are recorded as the scale information”).  Note that the focal length is an optical parameter]
calculate a physical area of the partial region by using the third image, the fifth image, and the optical parameter
[Fig. 7 and paragraph 112 (“…the size of the subject in the reference image is obtained by calculating the mathematical formula 2…(distance to the subject[mm] x sensor size[mm]) / focal length[mm]”).  Note that the calculated object size is a physical area and the partial region is obtained from the fifth image, which in turn is obtained from the third image, per the analysis above]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Yokokawa with the teaching of Sakurai as set forth above.  The reasons for doing so at least would have been to address the issues relating to superimposing that Sakurai indicates in paragraphs 5-7.

Regarding claim 3, the combined invention of Yokokawa and Sakurai further discloses:
generate the fourth image based on a first feature amount relating to a shape pattern of the second image or a color pattern of the second image and a second feature amount relating to a depth pattern of the depth information
[Per the analysis of claim 1 above, especially regarding the generation of the fourth image]

Regarding claims 12-15 the combined invention of Yokokawa and Sakurai, further discloses: 
(Claim 12) calculate the physical area of each unit part of the object corresponding to a pixel of the second image by using the optical parameter and the depth information
(Claim 13) calculate the physical area of the each unit part by using a number of pixels of an image of the object and the physical area of the each unit part
[Sakurai: Fig. 7 and paragraphs 111 (“The unit scale is information…shows the scale of the subject…for example, an actual size corresponding to 1 pixel (picture element) is recorded as the unit scale”), 112 (“…the size of the subject in the reference image is obtained by calculating the mathematical formula 2…(distance to the subject[mm] x sensor size[mm]) / focal length[mm]”)
(Claim 14) wherein the optical parameter comprises information relating to an optical model of the camera
(Claim 15) wherein the optical parameter comprises information relating to a sensor size and a focal length of the camera
[Sakurai: Fig. 7 and paragraphs 108 (“The scale information is to be used for specifying a scale of the subject among shot data…a size of imaging elements (sensor size)…a focal length of a lens…are recorded”), 111 (“The unit scale is information…shows the scale of the subject…for example, an actual size corresponding to 1 pixel (picture element) is recorded as the unit scale”), 112 (“…the size of the subject in the reference image is obtained by calculating the mathematical formula 2…(distance to the subject[mm] x sensor size[mm]) / focal length[mm]”).  Note that the focal length is the optical parameter]

>>><<<
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa et al. (US 2014/0362188) and Sakurai et al. (US 2012/0140040) as applied to claims 1, 3, 12-15 and 17 above, and further in view of Misawa et al. (JP 2016223815, with English translation).

Regarding claim 5, the combined invention of Yokokawa and Sakurai discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Misawa: 
generate the fifth image based on a correlation between the second image and a deterioration sample image
[Figs. 2 (refs. 102, 103), 3 and page 6 of the English translation: paragraphs 5 (“The region extraction unit 102 extracts the power transmission facility 50 including the steel material”), 7 (“The degradation determination unit 103 compares the captured image 60…of the power transmission facility 50 with the color sample sample (sic) (reference image), and generates correlation information”); page 7, paragraph 3 (“That is, the deterioration determination unit 103 estimates the deterioration level of the steel material 51 by determining the similarity between the color of each pixel included in the image of the power transmission facility 50 and the color indicated by the color sample by image analysis. The similarity is indicated using, for example, a cross correlation value”); page 18, paragraph 2 (“The region extraction unit 102 may extract a region of a specific steel part (for example, a nut, an arc, or a bolt) in the power transmission facility 50”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teaching of Misawa as set forth above.  The reasons for doing so at least would have been to facilitate diagnosis of material and planning of maintenance, as Misawa indicated in the third paragraph on page 2 of the English translation.

>>><<<
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa et al. (US 2014/0362188) and Sakurai et al. (US 2012/0140040) as applied to claims 1, 3, 12-15 and 17 above, and further in view of Misawa et al. (JP 2016223815, with English translation).

Regarding claim 6, the combined invention of Yokokawa and Sakurai discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Misawa: 
 the fifth image indicating partial regions in a plurality of deterioration states
[Abstract (“…The processor evaluates the degradation level of the steel material included in the pick-up images, derives degradation characteristics of the steel material based on a point when the evaluation of the degradation level is made and the evaluation value of the degradation level”).
Fig. 2 and page 6 of the English translation: paragraph 7 (“The degradation determination unit 103 compares the captured image 60…of the power transmission facility 50 with the color sample sample (sic) (reference image), and generates correlation information”);
page 7, paragraph 3 (“That is, the deterioration determination unit 103 estimates the deterioration level of the steel material 51 by determining the similarity between the color of each pixel included in the image of the power transmission facility 50 and the color indicated by the color sample by image analysis. The similarity is indicated using, for example, a cross correlation value”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teaching of Misawa as set forth above.  The reasons for doing so at least would have been to facilitate diagnosis of material and planning of maintenance, as Misawa indicated in the third paragraph on page 2 of the English translation.

Regarding claim 7, Misawa further discloses: 
detect the partial regions by using a correlation between the second image and deterioration sample images relating to the deterioration states
[Fig. 2 and page 6 of the English translation: paragraph 7 (“The degradation determination unit 103 compares the captured image 60…of the power transmission facility 50 with the color sample sample (sic) (reference image), and generates correlation information”)]

Regarding claim 8, Misawa further discloses: 
wherein the deterioration states comprise at least one of a deterioration state during manufacturing or construction of the object and a deterioration state after manufacturing or construction of the object
[Fig. 2 and page 6 of the English translation: paragraph 7 (“The degradation determination unit 103 compares the captured image 60…of the power transmission facility 50 with the color sample sample (sic) (reference image), and generates correlation information”).  Note that as is clear from Fig. 2 the evaluation of degradation is done after manufacturing and/or construction and thus so are the deterioration states being evaluated] 

Regarding claim 9, Misawa further discloses: 
wherein the deterioration states comprise states relating to at least one of rust, corrosion, coating misalignment, coating detachment, an irregularity, damage, discoloring, design discrepancy, tilting, missed welding, missed coating, and a missed bolt or nut
[P. 13 of the English translation, paragraph 5 (“Deterioration characteristics vary depending on the steel material. For example, the nut is easily deteriorated and the yoke is not easily deteriorated. That is, the connecting fittings 81 at both ends in FIG. This is because the nut 82 and the stressed portion around the nut 82 are easily rusted”)]

>>><<<
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa et al. (US 2014/0362188), Sakurai et al. (US 2012/0140040) and Misawa et al. (JP 2016223815, with English translation) as applied to claims 6-9 above, and further in view of Jahanashahi et al. (US 2013/0155061) and Andoji et al. (US 2012/0209653).

Regarding claim 10, the combined invention of Yokokawa, Sakurai and Misawa discloses all limitations of its parent claim 6 but not expressly the following, which is taught by Jahanashahi and Andoji: 
calculate a repair priority of the partial regions by using the physical areas of the partial regions and past repair time information of the partial regions
[Jahanashahi: Fig. 3 and paragraphs 28 (“…A mean width more than 19 mm is the criterion for high-severity cracks”), 76 (“FIG. 3 illustrates…an optimum bounding box on the detected defect…The maximum computed length and width in this figure may be 410 mm. These quantities (i.e.…area…) may be used to prioritize a large number of defects for repair efforts”).
[Andoji: Paragraph 24 (“…the fault data including: fault history data…historical disaster data; determining a replacement priority…based upon the fault data”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teaching of Jahanashahi and Andoji as set forth above.  The reasons for doing so at least would have been to ensure that the maintenance of critical defects are prioritized, as Jahanashahi indicated in paragraph 30; as well as to overcome the deficiencies in scheduling maintenance that Andoji indicated in paragraphs 21 and 22.


>>><<<
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa et al. (US 2014/0362188), Sakurai et al. (US 2012/0140040), Misawa et al. (JP 2016223815, with English translation) , Jahanashahi et al. (US 2013/0155061) and Andoji et al. (US 2012/0209653) as applied to claim 10 above, and further in view of Pogorelik et al. (US 2019/0049275).

Regarding claim 11, the combined invention of Yokokawa, Sakurai, Misawa, Jahanashahi and Andoji discloses all limitations of its parent claim 10 and additionally the following:
wherein the repair priority becomes higher as the physical area of the physical region that is in a first state of the deterioration state increases, and
[Jahanashahi: Fig. 3 and paragraphs 28 (“…A mean width more than 19 mm is the criterion for high-severity cracks”), 76 (“FIG. 3 illustrates…an optimum bounding box on the detected defect…The maximum computed length and width in this figure may be 410 mm. These quantities (i.e…area…) may be used to prioritize a large number of defects for repair efforts”).  Note that the larger the deterioration (such as a crack), the higher the severity and thus need to be given higher maintenance priority to lower the risk of failure, as would have been obvious to one of ordinary skill in the art]

The combined invention does not expressly disclose the following, which is taught by Pogorelik: 
the repair priority becomes higher for older past repair timing
[Paragraph 78 (“…evaluate a priority of inspection, e.g. based on the period of time since last inspection and/or since last maintenance”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teaching of Pogorelik as set forth above.  The reasons for doing so at least would have been that the longer a maintenance action has been performed on an item, the more likely it may be found deteriorated, as would have been obviously to one of ordinary skill in the art.

>>><<<
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa et al. (US 2014/0362188) and Sakurai et al. (US 2012/0140040) as applied to claims 1, 3, 12-15 and 17 above, and further in view of Mishima et al. (“Imaging Technology Accomplishing Simultaneous Acquisition of Color Image and High-Precision Depth Map from Single Image Taken by Monocular Camera,” TOSHIBA REVIEW, Vol. 73, No. 1, Jan. 2018).

Regarding claim 16, the combined invention of Yokokawa and Sakurai discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Mishima: 
wherein the depth information comprises information relating to blur from a focal state of each color included in the first image 
[The first paragraph of section 3.3.  See also lines 1-2 on page 6 of the English translation.  Note that equation (1) is provided on P. 40 of the original Japanese version]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teaching of Mishima as set forth above.  The reasons for doing so at least would have been to enable simultaneous capture of color images and distance information with a single camera that is advantageous for miniaturization, as Mishima indicated lines 3-5 on page 1 of the English translation (beginning with “Toshiba has developed …”).

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 22, 2022